RUBIN, District Judge:
The opinion rendered in the Brown case, Brown v. Heyd, D.C., 277 F.Supp. 899, is hereby adopted and made the opinion of the Court in this case. Had-rick’s case is, if anything, stronger than Brown’s because it was Brown, not Had-rick, who told the police, “I know all that.”
Accordingly, the petitioner’s conviction and sentence must be set aside, and therefore
It is hereby ordered that William J. Hadrick be discharged from the custody of the State of Louisiana and from the custody of Louis A. Heyd, Jr., Sheriff of the Parish of Orleans, which custody is pursuant to the sentence imposed upon him in the Criminal District Court for the Parish of Orleans on October 14, 1966. But
It is further ordered that the duty to comply with this order is stayed for sixty days to allow the District Attorney for the Parish of Orleans to seek the retrial of the petitioner.